Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Double Patenting
2.            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

3.    Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No.10719787).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same subject matter because independent claims 1, 8 and 15 of the instant application and independent claims 1 and 5 of U.S. Patent No. 10710787 recite similar limitations therefore claims 1, 8 and 15 of the instant application are obvious over claims 1 and 5 of U.S. Patent No. 10719787.
           Regarding claims 1, 8 and 15,   claims 1 and 5 of US Patent 10719787 recite (representative claim 1):
           A system for generating a yield map for a field area, the system comprising (US Patent 10719787, claim 1, lines 1-2): 
           a memory device (US Patent 10719787, claim 1, lines  5-6; 
           a processing device operatively coupled to the memory device, wherein the processing de- vice is configured to (US Patent 10719787, claim 1, lines 4-6): 
            access data indicative of crop yield for a field area (US Patent 10719787, claim 1, line 11-12); 

           determine a crop yield distribution for the field area, the crop yield distribution comprising a crop yield value for each of a plurality of discrete subsections of the field area determined based at least partially on the data indicative of crop yield and at least one pixel value of pixels in an image corresponding to the discrete subsections in the field area (US Patent 10719787, claim 1, lines 20-26); and 
            generate a yield map for the field area based at least partially on the crop yield distribution, the yield map comprising a plurality of pixels, wherein pixel values of each pixel in the yield map are to be determined based at least partially on a crop yield value for the discrete subsections of the field area corresponding to the pixel (US Patent 10719787, claim 1, lines 27-32).
           Similarly dependent claims 2-7, 9-14 and 16-20 are also obvious in view of 
Claims 1-12 of U.S. Patent 10719787 and therefore they are also rejected. Furthermore claims 1-12 of U.S. Patent 10719787 are open ended claims since they recite “comprising” therefore they include limitations of claims 1-20 of the instant application.   

          	
                                       Communication
4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
September 27, 2021